Title: From George Washington to Major General John Sullivan, 8 July 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Morris Town 8th July 1777

In consequence of advices this day recd from Albany, tho’ not directly from Genl Schuyler, I find the Enemy had approached Ticonderoga and had taken post at Mount Hope. This Account comes by express

from Colo. Trumbulls Brother and therefore cannot be doubted. I expect every Moment to have the particulars from Genl. Schuyler.
If the North River is Genl Howes next attempt he will be sudden and Vigorous and it is therefore thought expedient that you should move on with your division and cross the River as speedily as possible. You will therefore march tomorrow Morning and endeavour to contract your Baggage into as small a Compass as possible to avoid the trouble of carrying Carriages across the River. I shall replace you with another division. Give Genl Putnam information of your approach that he may have Boats ready for you. I am &c.
